             Case 20-11768-CSS   Doc 557-1   Filed 11/13/20   Page 1 of 8




                                   EXHIBIT A

                                  Proposed Order




27340112.1
                  Case 20-11768-CSS              Doc 557-1         Filed 11/13/20         Page 2 of 8




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

    -------------------------------------------------------- x
                                                             :
    In re:                                                   :       Chapter 11
                                                             :
    Lucky Brand Dungarees, LLC, et al.,1                     :       Case No. 20-11768 (CSS)
                                                             :
                               Debtors.                      :       (Jointly Administered)
                                                             :
                                                             :       Re: Docket No. ___
    -------------------------------------------------------- x

            ORDER APPROVING ASSUMPTION AND ASSIGNMENT OF CERTAIN
               UNEXPIRED NON-RESIDENTIAL REAL PROPERTY LEASES

           Upon consideration of the Certification of Counsel Regarding Order Approving

Assumption and Assignment Agreements By and Among the Debtors and Certain Landlords (the

“Certification”) and the Sale Order,2 pursuant to section 365 of the Bankruptcy Code, requesting

approval of the assumption and assignment of certain Designated Leases, all as more fully set forth

in the Certification and Schedule 1 attached hereto; and this Bankruptcy Court having reviewed

the Certification and the relief requested therein; and this Bankruptcy Court having jurisdiction to

consider the assumption and assignment and the relief requested therein pursuant to 28 U.S.C.

§§ 157 and 1334 and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware dated as of February 29, 2012; and this Bankruptcy Court having

found that this is a core proceeding pursuant to 28 U.S.C. § 157(b) and that this Bankruptcy Court



1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
      Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores, LLC
      (7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is 540 S
      Santa Fe Avenue, Los Angeles, California 90013.
2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Certification or
      the Sale Order, as applicable.
                       Case 20-11768-CSS          Doc 557-1       Filed 11/13/20     Page 3 of 8




         may enter a final order consistent with Article III of the United States Constitution; and venue

         being proper before this Bankruptcy Court pursuant to 28 U.S.C. §§ 1408 and 1409; and the relief

         being in the best interests of the Debtors, their estates, and their creditors:

                 IT IS FOUND THAT:

                 1.      Those leases listed on Schedule 1 attached hereto shall be assumed and assigned

         from the Debtors to the Buyer or its affiliate as of the date set forth herein, pursuant to section 365

         of the Bankruptcy Code and in accordance with and effective as provided in the applicable

         Assumption Agreement between the Buyer or its affiliate and the Designation Counterparty.

                 2.      The Debtors, the Buyer and its affiliates, and the Designation Counterparties listed

         on Schedule 1 hereto are authorized and empowered to take all actions necessary to implement

         the relief granted in this order.

                 3.      The Court shall retain jurisdiction over all matters related to the implementation,

         interpretation or enforcement of this order.




27340112.1
                                                            2
             Case 20-11768-CSS   Doc 557-1   Filed 11/13/20   Page 4 of 8




                                    Schedule 1

                                 Assumed Leases




27340112.1
                 Case 20-11768-CSS        Doc 557-1      Filed 11/13/20    Page 5 of 8




                                                                                          Effective Date of
 Store
          Store Name                Notice Address                   Landlord             Assumption and
Number
                                                                                            Assignment
15       La Encantada     TWC Tucson                            Macerich                 November 13, 2020
                          2905 East Skyline Dr
                          Tucson, AZ 85718

                          TWC Tucson, LLC
                          401 Wilshire Boulevard, Suite 700
                          Santa Monica, CA 90401

23       The Oaks         Macerich Oaks LLC                     Macerich                 November 13, 2020
                          350 West Hillcrest Drive
                          Thousand Oaks, CA 91360

                          Macerich Oaks LLC
                          401 Wilshire Blvd, Suite 700
                          Santa Monica, CA 90407

361      Fresno Fashion   Macerich Fresno Limited               Macerich                 November 13, 2020
         Fair             Partnership
                          401 Wilshire Blvd, Suite 700
                          Santa Monica, CA 90407

                          Macerich Fresno Limited
                          Partnership
                          4841 North First Street
                          Fresno, CA 93726
                      Case 20-11768-CSS       Doc 557-1      Filed 11/13/20    Page 6 of 8




                                                                                              Effective Date of
 Store
              Store Name                Notice Address                   Landlord             Assumption and
Number
                                                                                                Assignment
615          Kierland         Kierland Greenway, LLC                Macerich                 November 13, 2020
             Commons          401 Wilshire Blvd, Suite 700
                              Santa Monica, CA 90407

                              Kierland Greenway, LLC
                              PO Box 2172
                              Santa Monica, CA 90407

                              Kierland Greenway, LLC
                              15205 North Kierland Boulevard,
                              Suite 150
                              Scottsdale, AZ 85254

                              Woodbine Development
                              Corporation
                              1445 Ross Avenue, Suite 5000
                              Dallas, TX 75202

626          The Village at   Corte Madera Village, LLC             Macerich                 November 13, 2020
             Corte Madera     401 Wilshire Blvd, Suite 700
                              Santa Monica, CA 90407

                              Corte Madera Village, LLC
                              1618 Redwood Highway
                              Corte Madera, CA 94925

649          Chandler         TWC Chandler, LLC                     Macerich                 November 13, 2020
             Fashion Center   401 Wilshire Boulevard, Suite 700
                              Santa Monica, CA 90401

                              TWC Chandler LLC
                              3111 West Chandler Boulevard,
                              Suite No. 2018
                              Chandler, AZ 85226




27340112.1
                                                       2
                     Case 20-11768-CSS       Doc 557-1      Filed 11/13/20    Page 7 of 8




                                                                                             Effective Date of
 Store
              Store Name               Notice Address                   Landlord             Assumption and
Number
                                                                                               Assignment
658          Scottsdale       Scottsdale Fashion Square LLC        Macerich                 November 13, 2020
             Fashion Square   401 Wilshire Boulevard, Suite 700
                              Santa Monica, CA 90407

                              Scottsdale Fashion Square LLC
                              7014-590 East Camelback Road
                              Scottsdale, AZ 85251

688          Broadway Plaza Macerich HHF Broadway Plaza            Macerich                 November 13, 2020
                            LLC
                            1275 Broadway Plaza
                            Walnut Creek, CA 94596

                              Macerich HHF Broadway Plaza
                              LLC
                              401 Wilshire Boulevard, Suite 700
                              Santa Monica, CA 90407

2559         Washington       PPR Washington Square LLC            Macerich                 November 13, 2020
             Square           PO Box 2172
                              401 Wilshire Blvd Suite 700
                              Santa Monica, CA 90407

2586         Freehold         Freemall Associates, LLC             Macerich                 November 13, 2020
             Raceway Mall     Suite 700 P.O. Box 2172
                              Santa Monica, CA 90401

                              Freemall Associates, LLC
                              Suite 1000, 3710 Route 9
                              Freehold, NJ 07728




27340112.1
                                                      3
                      Case 20-11768-CSS        Doc 557-1      Filed 11/13/20    Page 8 of 8




                                                                                               Effective Date of
 Store
              Store Name                 Notice Address                   Landlord             Assumption and
Number
                                                                                                 Assignment
2594         Arden Fair        Arden Fair Associates                 Macerich                 November 13, 2020
                               1689 Arden Fair, Suite 1167
                               Sacramento, CA 95815

                               Arden Fair Associates
                               P.O. Box 2172
                               Santa Monica, CA 90407

                               Arden Fair Associates, LP
                               Dept 2596-7000
                               Los Angeles, CA 90084-2596

2627         Danbury Fair      Danbury Mall LLC                      Macerich                 November 13, 2020
             Mall              7 Backus Ave
                               Danbury, CT 06810

                               Danbury Mall LLC c/o Macerich
                               Company
                               401 Wilshire Blvd, Suite 700,
                               PO Box 2172
                               Santa Monica, CA 90407

3331         Fashion Outlets   Macerich Niagara LLC                  Macerich                 November 13, 2020
             of Niagara        401 Wilshire Blvd, Suite 700
                               Santa Monica, CA 90401

3357         Fashion Outlets   Fashion Outlets of Chicago LLC        Macerich                 November 13, 2020
             of Chicago        401 Wilshire Blvd, Suite 700
                               Santa Monica, CA 90401

                               Fashion Outlets of Chicago LLC
                               5220 Fashion Outlets Way,
                               Suite 230
                               Rosemont, IL 60018




27340112.1
                                                        4
